         Case 5:20-cv-00104-SLP Document 22 Filed 07/02/20 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

JOE COX and MANDY COX,                        )
                                              )
              Plaintiffs,                     )
                                              )
v.                                            )          Case No. CIV-20-104-SLP
                                              )
BOARD OF COUNTY                               )
COMMISSIONERS OF THE COUNTY                   )
OF KINGFISHER, et al.,                        )
                                              )
              Defendants.                     )

                                        ORDER

       Before the Court is Defendants’ Partial Motion to Dismiss Plaintiffs’ Amended

Complaint and Supporting Brief [Doc. No. 19]. Defendants move, pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure, for dismissal of Plaintiffs’ claim for abuse

of process brought against Defendant Banther. In response, Plaintiffs state that they “do

not oppose” dismissal of this claim but ask that the claim be dismissed without prejudice.

Pls.’ Resp. [Doc. No. 21] at 1. Defendants did not file a reply and the time for doing so

has expired. See LCvR 7.1(i).

       Upon the Court’s own review, and further based on Plaintiffs’ concession, the Court

finds Plaintiffs’ Fourth Cause of Action setting forth an abuse of process claim, see Am.

Compl. [Doc. No. 15], ¶¶ 68-70, should be dismissed. Plaintiff has failed to allege facts

sufficient to state a claim for abuse of process under applicable Oklahoma law. See, e.g.,

Allen v. Town of Colcord, Okla., 874 F. Supp. 2d 1276, 1290-91 (N.D. Okla. 2012) (setting

forth elements).
         Case 5:20-cv-00104-SLP Document 22 Filed 07/02/20 Page 2 of 2



       IT IS THEREFORE ORDERED that Defendants’ Partial Motion to Dismiss

Plaintiffs’ Amended Complaint and Supporting Brief [Doc. No. 19] is GRANTED and

Plaintiffs’ abuse of process claim is dismissed without prejudice.

       IT IS SO ORDERED this 2nd day of July, 2020.




                                             2
